Response to Arguments
Applicant's arguments filed 12/28/2021 have been fully considered but they are not persuasive.
	Applicant argues that the anchors of Pahlavan are not the same as the claimed anchor nodes, and that the criteria of Pahlavan is based on signal strength between nodes in the network, which is different form the claimed QoS level, and thus Pahlavan does not disclose or suggest the limitation of “determine local anchor criteria including a quality of service (QoS) level associated with a local mobile network in communication with the mobile network communication interface” as recited in independent claims 1 and 17-18.  Applicant also argues that Pahlavan does not disclose or suggest the “anchor node mode of operation” as recited in independent claims 1 and 17-18.  The examiner respectfully disagrees.
	As previously cited in the recent office action, Pahlavan teaches nodes/anchors which each have a corresponding QoE (Quality of position Estimate) calculated from the signal strength (Pahlavan - Col. 5 lines 58-67 and Col. 6 lines 1-3, note node (wireless device) ranks the anchors according to the strength of the signal link (Quality of Link (QoL), see Col. 2 lines 4-8) and calculates the corresponding QoE (Quality of position Estimate), node is then elevated to anchor nominee).  In other words, the nodes/anchors correspond to the wireless devices as recited in the claims, and the QoE corresponds to the local anchor criteria.  While the QoE of Pahlavan is explicitly not described as a QoS level, QoS as known in the art may depend on a variety of factors, such as throughput, latency, error rate, etc.  In the case of Pahlavan, the QoE depends on the signal strength, and may thus be interpreted as a QoS level.  Furthermore, Li teaches a feature in which anchor radio access network elements communicate QoS parameters (Li - Fig. 1; Paragraph [0038], note the anchor RAN (anchor radio access network element, see Paragraph [0013]) transmits quality of service (QoS) parameters to the auxiliary RAN), which can be incorporated into the nodes/anchors of Pahlavan.
	Additionally, as previously cited in the recent office action, Naghian teaches an anchor mode of operation (Naghian - Fig. 3; Paragraph [0047], note the source node performs the steps discussed in Fig. 3 (traffic and radio resource control process); Paragraph [0032], note receive a plurality of packet streams, which may come from different radio interfaces of the wireless device; Paragraph [0034], note once the incoming (packet) streams have been aggregated, the wireless device selects optimal radio links to which the output packet stream is destined for, which includes the selection of operation mode, such as Bluetooth or WLAN (which thus involves transmission via the respective interface)).
	Furthermore, regarding “anchor node mode of operation” recited in the proposed amendment to independent claims 1 and 17-18, the term raises new issues as now being directed to a mode of operation specifically for an anchor node rather than an anchor mode of operation for a wireless device (as addressed in the recent office action), necessitating further search and/or consideration.
	Therefore, the combination of Naghian, Pahlavan, and Li still teaches the limitations of “determine local anchor criteria including a quality of service (QoS) level associated with a local mobile network in communication with the mobile network communication interface” and “anchor mode of operation” as recited in independent claims 1 and 17-18.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILOR C. HSU whose telephone number is (571)272-1729. The examiner can normally be reached Mon-Fri. 6:50 am - 3:10 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAILOR C. HSU/Patent Examiner, Art Unit 2461                                                                                                                                                                                                        
/JASON E MATTIS/Primary Examiner, Art Unit 2461